Cynar, J.
(dissenting). Rather than reversing I would remand this case for a Wade1 hearing on *499whether the victim’s in-court identification of defendant had a basis independent of the prior, constitutionally infirm identification. Doing so would best protect against the grave danger of irreparable misidentification as enunciated in People v Anderson, 389 Mich 155; 205 NW2d 461 (1973). I would instruct the trial court that a new trial must be held unless the trial court determines that the in-court identification of defendant had a basis independent of the victim’s unduly suggestive preliminary examination identification.

 United States v Wade, 388 US 218; 87 S Ct 1926; 18 L Ed 2d 1149 (1967).